Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance will be furnished with notice of allowance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being antedated by Blockchain and Trust for Secure, End-User-Based and Decentralized IoT Service Provision (Shala et al.).

As Per Claim 1: Shala et al. teaches A method, comprising:
- generating a trust score for a device based on a workload performed by the device in a computing system;
	(Shala et al., Page 119967, right column, Lines 3-7, “Score Layer: The results of the Service Trust Evaluation will create a component called Service Component Trust Score, which is combined with the component called Peer Component Trust Score (derived from behavior and task trust evaluation) to get the Peer Trust Score of an end-user.”).

- submitting a transaction request through an application to register the trust score of the device;
	(Shala et al., Page 119970, Section: C. TRUST AGGREGATION SCHEME WITH EFFICIENT WEIGHTING SYSTEM Step 2, “Peers continuously act as test agents and perform the above-mentioned tests regarding the trust evaluation. The test results are sent as blockchain transactions to the blockchain in order to be stored tamper-proofed in the blockchain.”).


- validating the trust score with endorsing peers that implement a ledger that stores immutable trust scores;
	(Shala et al., Page 119967, right column, Lines 25-46, “Another important aspect of the holistic trust model is the way how trust data are managed. The increasing number of nodes joining and leaving the network and their possible malicious behavior by removing or changing trust data can harm the whole system and hide a clear view about the truth among good nodes. It has pointed out that blockchain with its cryptographic principles provides a first-class data integrity feature to store data securely in so-called distributed ledgers [7], [8]. Thus, the holistic trust model integrates blockchain for optimizing the storage system and to ensure tamper-proof trust data (introduced in [6]). Calculated trust scores and other related trust information are stored in the blockchain by including the information in transactions, which need to be validated using so-called consensus methods. To overcome several limitations of existing methods, the authors in [19] introduce a Trust-Consensus Protocol, which considers trust in all steps part of the block creation cycle such as the block leader selection, the block generation, and the block validation. The proposed consensus method is not only used for blockchain activities but also for other parts of the IoT eco- system such as service provisioning or peer admission/removal to the IoT community”).

- receiving trust scores from endorsing peers for peer devices;
	(Shala et al., Page 119970, Section: C. TRUST AGGREGATION SCHEME WITH EFFICIENT WEIGHTING SYSTEM Lines 1-25, “The evaluation results of the different trust metrics defined in the previous section need to be aggregated to an overall trust score of the end-user (represented as a peer and acting as a service provider). As mentioned, the overall trust score consists of the scores derived from service testing, service monitoring, service rating, peer integrity checking and peer task evaluation. Thus, it is important to assign a weighting system for the different trust metrics as they have a different impact under different conditions on the overall trust score of a service or service provider. Therefore, this publication proposes to combine different aspects in order to present a dynamic weighting system which enables efficient trust
aggregation and automatically weighting adjustment based on the current situation in the community. In the following the steps for trust evaluation, trust weighting, and trust aggregation are described:
	1. Every peer in the IoT community also behaves as a test agent performing test activities and trust activities. Moreover, every peer part of the blockchain is able to participate actively in blockchain activities.
	2. Peers continuously act as test agents and perform the above-mentioned tests regarding the trust evaluation. The test results are sent as blockchain transactions to the blockchain in order to be stored tamper-proofed in the blockchain”).


- generating a validation block for the trust score of the device that validates the trust score;
	(Shala et al., Page 119967, right column, Lines 25-46, “Another important aspect of the holistic trust model is the way how trust data are managed. The increasing number of nodes joining and leaving the network and their possible malicious behavior by removing or changing trust data can harm the whole system and hide a clear view about the truth among good nodes. It has pointed out that blockchain with its cryptographic principles provides a first-class data integrity feature to store data securely in so-called distributed ledgers [7], [8]. Thus, the holistic trust model integrates blockchain for optimizing the storage system and to ensure tamper-proof trust data (introduced in [6]). Calculated trust scores and other related trust information are stored in the blockchain by including the information in transactions, which need to be validated using so-called consensus methods. To overcome several limitations of existing methods, the authors in [19] introduce a Trust-Consensus Protocol, which considers trust in all steps part of the block creation cycle such as the block leader selection, the block generation, and the block validation. The proposed consensus method is not only used for blockchain activities but also for other parts of the IoT eco- system such as service provisioning or peer admission/removal to the IoT community”).

- and committing the trust score to the ledger.
	(Shala et al., Page 119967, right column, Lines 8-10, “Storage Layer: The computed trust scores are stored in the blockchain (to enable tamper-proof storage) and Distributed Hash Tables (DHT) (to enable fast lookup for information).”).

As Per Claim 6: The rejection of claim 1 is incorporated and further Shala et al. teaches:
- validating the trust score includes receiving trust scores for the peer devices from other trusted networks or other ledgers.
	(Shala et al., Page 119967, right column, Lines 25-46, “Another important aspect of the holistic trust model is the way how trust data are managed. The increasing number of nodes joining and leaving the network and their possible malicious behavior by removing or changing trust data can harm the whole system and hide a clear view about the truth among good nodes. It has pointed out that blockchain with its cryptographic principles provides a first-class data integrity feature to store data securely in so-called distributed ledgers [7], [8]. Thus, the holistic trust model integrates blockchain for optimizing the storage system and to ensure tamper-proof trust data (introduced in [6]). Calculated trust scores and other related trust information are stored in the blockchain by including the information in transactions, which need to be validated using so-called consensus methods. To overcome several limitations of existing methods, the authors in [19] introduce a Trust-Consensus Protocol, which considers trust in all steps part of the block creation cycle such as the block leader selection, the block generation, and the block validation. The proposed consensus method is not only used for blockchain activities but also for other parts of the IoT eco- system such as service provisioning or peer admission/removal to the IoT community”).

As Per Claim 7: The rejection of claim 1 is incorporated and further Shala et al. teaches:
- broadcasting trust scores of the peer devices to the ledger and/or other ledgers for validation.
	(Shala et al., Page 119963, right column, Paragraph 1, “Similarly, the authors in [11] presented a blockchain-based trust management system to evaluate the trustworthiness of devices and to securely store and share trust information in the blockchain via transactions. The proposed system relies on a network model with different manufacturing zones containing physical resources such as IoT devices, an authenticator acting as authorization entity, a trust manager managing and evaluating the trustworthiness of the zone members, miners collecting trust information in a block, broadcasting them and verifying other blocks. For trust evaluation, the authors are using direct observations of the packet delivery behavior and recommendations from other nodes. Specifically, the entities cooperativeness, competence, community of interest and the credibility toward recommendations are used as trust metrics. For blockchain activities, the authors propose to use a private blockchain called multichain using a round-robin algorithm for approving transactions minimizing complex computation resources. The trust computation of the trust manager will also consider the experience scores computed from devices based on their communication with direct neighbors.”).

As Per Claim 8: The rejection of claim 1 is incorporated and further Shala et al. teaches:
- validating a trust score of a device in a different computing system.
	(Shala et al., Page 119964, left column, Paragraph 2, “The authors in [14] introduce a trust management architecture where trust values of service providers are stored in the blockchain. The system architecture proposed in [14] consists of one layer with distributed IoT devices providing services to each other and a second layer with distributed fog nodes which are responsible for the management and control of IoT objects. The fog nodes also maintain a blockchain which is used by the IoT devices to store trust information in it. The transactions in the blockchain are validated by the fog nodes using the Proof of Stake (PoS) Algorithm. The trust model used in [14] to evaluate the trust level of IoT objects considers only honest IoT devices for reporting recommendations (based on the interaction experience) about other IoT service providers sending to its managing fog (home fog node). Interaction experience means the recommendation of an IoT device toward other IoT service providers regarding a used service. The transactions containing trust information are sent by the home fog node to other fog nodes part of the blockchain for validation (which are using the Proof of Stack algorithm for consensus). A Distributed Hash Table is used to store information about available services provided by potential service providers.”).

As Per Claims 9 and 14-16: Claims 9 and 14-16 are substantially a restatement of the method of claims 1 and 6-8 as a non-transitory computer readable medium and are rejected under substantially the same reasoning.

As Per Claim 17: Shala et al. teaches: A non-transitory computer readable medium comprising computer executable instructions for performing operations, the operations comprising:

- receiving a trust score of a device connected to or joining a computing system; and
	(Shala et al., Page 119967, right column, Lines 3-7, “Score Layer: The results of the Service Trust Evaluation will create a component called Service Component Trust Score, which is combined with the component called Peer Component Trust Score (derived from behavior and task trust evaluation) to get the Peer Trust Score of an end-user.”).

- trusting the device based on a trust between the computing system and a second computing system that was previously associated with the device or with a type of the device.
	(Shala et al., Page 119964, left column, Paragraph 2, “The authors in [14] introduce a trust management architecture where trust values of service providers are stored in the blockchain. The system architecture proposed in [14] consists of one layer with distributed IoT devices providing services to each other and a second layer with distributed fog nodes which are responsible for the management and control of IoT objects. The fog nodes also maintain a blockchain which is used by the IoT devices to store trust information in it. The transactions in the blockchain are validated by the fog nodes using the Proof of Stake (PoS) Algorithm. The trust model used in [14] to evaluate the trust level of IoT objects considers only honest IoT devices for reporting recommendations (based on the interaction experience) about other IoT service providers sending to its managing fog (home fog node). Interaction experience means the recommendation of an IoT device toward other IoT service providers regarding a used service. The transactions containing trust information are sent by the home fog node to other fog nodes part of the blockchain for validation (which are using the Proof of Stack algorithm for consensus). A Distributed Hash Table is used to store information about available services provided by potential service providers.”).

As Per Claim 18: The rejection of claim 17 is incorporated and further Shala et al. teaches:
- validating the trust score with at least one ledger.
	(Shala et al., Page 119962-119963, Section B. REVIEW OF BLOCKCHAIN-BASED TRUST APPROACHES IN IOT, Paragraph 1, “One of the key limitations of traditional trust management approaches is the insecure data storage leading to unreliable trust information about peers in a network. Trust information used to build trust relationships among peers can be manipulated and misused by malicious peers. Another problem is the missing leader or centralized entity for coordinating several decision-making processes in the community. However, a centralized component should be avoided to limit autocracy behavior in a network and to overcome singlepoint-of-failure issues. To overcome this, the blockchain technology provides the possibility through cryptographic principles and related consensus protocols to securely store information in its ledgers and thus to increase the integrity
level of that information. Smart contracts in combination with blockchain enable the automation of processes in a network without the need of a coordinator. The benefits of these technologies and their integration for decentralized M2M/IoT services are initially introduced by the authors of this publication in [6]. The combination of blockchain technology and trust management systems to enhance the overall privacy, security and trust level is introduced in different application fields such as in P2P networks [26], Vehicular Networks [25], [27], MANETs [30], Robotics [28], Autonomous Systems [29]. Some surveys, such as in [9] reviewed several existing blockchain-based approaches introduced within that domains. However, recently published publications aiming to integrate blockchain for trust management optimization in IoT are not addressed. In the following, the most relevant trust
approaches are reviewed concluding with their strengths and limitations for using them in decentralized IoT communities.”).

As Per Claim 19: The rejection of claim 18 is incorporated and further Shala et al. teaches:
- trust in the device in the computing system is based on one or more of trust scores of peer devices, trust scores stored by a security platform operating in the computing system, trust in devices connected to related computing systems, compliance of the device with profiles including a boot profile, or combination thereof.
	(Shala et al., Page 119962-119963, Section B. REVIEW OF BLOCKCHAIN-BASED TRUST APPROACHES IN IOT, Paragraph 1, “One of the key limitations of traditional trust management approaches is the insecure data storage leading to unreliable trust information about peers in a network. Trust information used to build trust relationships among peers can be manipulated and misused by malicious peers. Another problem is the missing leader or centralized entity for coordinating several decision-making processes in the community. However, a centralized component should be avoided to limit autocracy behavior in a network and to overcome singlepoint-of-failure issues. To overcome this, the blockchain technology provides the possibility through cryptographic principles and related consensus protocols to securely store information in its ledgers and thus to increase the integrity
level of that information. Smart contracts in combination with blockchain enable the automation of processes in a network without the need of a coordinator. The benefits of these technologies and their integration for decentralized M2M/IoT services are initially introduced by the authors of this publication in [6]. The combination of blockchain technology and trust management systems to enhance the overall privacy, security and trust level is introduced in different application fields such as in P2P networks [26], Vehicular Networks [25], [27], MANETs [30], Robotics [28], Autonomous Systems [29]. Some surveys, such as in [9] reviewed several existing blockchain-based approaches introduced within that domains. However, recently published publications aiming to integrate blockchain for trust management optimization in IoT are not addressed. In the following, the most relevant trust
approaches are reviewed concluding with their strengths and limitations for using them in decentralized IoT communities.”).

As Per Claim 20: The rejection of claim 18 is incorporated and further Shala et al. teaches:
- performing authentication in accordance with the validated trust score and requiring additional authentication when the trust score decreases or when the device does not comply with profiles stored in the at least one ledger.
	(Shala et al., Page 119973 Right Column, Last 10 lines – Page 119974 Left Column Line 2, “Figs. 8-11 consider the existence of malicious nodes (with trust score 0.2) which sends transactions with low trust scores about the evaluated service and service provider. These figures show that with the increasing number of malicious nodes the resilience of the trust score evaluated decreases using the simple trust model. Thus, the difference between the trust scores evaluated using the simple trust model and the new proposed trust model increases with the increasing number of malicious nodes. The results also show that the trust score using the new proposed trust model stays stable with only a minor impact in contrast to the evaluations by malicious nodes.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blockchain and Trust for Secure, End-User-Based and Decentralized IoT Service Provision (Shala et al.).

As Per Claims 2 and 5: The rejection of claim 1 is incorporated and further Shala et al. does not explicitly teach:
- using side channel profiles to generate the trust score for the device.
- publishing the side channel profiles to the ledger.
	However Examiner is giving Official Notice that this was a standard know method of enabling faster verification in block chain usage before the effective filing date of the claimed invention representing an obvious interchangeable variation readily implemented with expectations of success.

As Per Claim 3: The rejection of claim 2 is incorporated and further Shala et al. does not explicitly teach:
- wherein the side channels include one or more of a boot profile, a socket profile, operational profile, operational profiles over a lifecycle of the device, a power consumption profile, or combination thereof.
	However Examiner is giving Official Notice that this element as stated is innate almost to the point of being inherent with the understanding of side channels any would have been an obvious interchangeable variation readily implemented with expectations of success before the effective filing date of the claimed invention.

As Per Claims 10, 13, and 11: The rejection of claim 9 is incorporated and further claims 10, 13, and 11 are substantially a restatement of the method of claims 2, 5, and 3 as a non-transitory computer readable medium and are rejected under substantially the same reasoning.

Additional Prior Art
	United States Patent No.: US 11,522,700 B1 (Auerbach et al.) and United States Patent Application Publication No.: US 2020/0007322 A1 (Weldemariam et al.) show use of blockchain and side channels in analogous art. Enabling IC Traceability via Blockchain Pegged to Embedded PUF discusses blockchain using a physically unclonable function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434